ALTENBERND, Judge,
Concurring.
I concur in the affirmance of the eighteen judgments and seventeen sentences on appeal in this case. An Anders1 brief was filed in this case, and we have located no reversible error. The trial judge, however, should be advised that no probation order was ever rendered in case number 2005-CF-2488, even though drug probation was the announced sentence. It appears to be the only case in which probation was imposed. Thus, unless an order is rendered, it is doubtful that Mr. Pifer will actually be placed on probation when his prison sentence is completed.

. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).